[Cite as State v. Glaze, 2020-Ohio-53.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                   )

STATE OF OHIO                                        C.A. No.      18CA011289

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
MATTHEW GLAZE                                        COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   16CR095318

                                  DECISION AND JOURNAL ENTRY

Dated: January 13, 2020



        CARR, Presiding Judge.

        {¶1}     Appellant, Matthew Glaze, appeals the judgment of the Lorain County Court of

Common Pleas. This Court affirms.

                                                I.

        {¶2}     The unfortunate circumstances of this case arise out of a traffic accident that

occurred in Amherst Township on the morning of July 2, 2016. As Glaze was entering an

intersection while driving his Chevy Suburban, he struck a Chevy Cruze containing three

women. The Chevy Cruze then collided with a van stopped at the intersection. Two passengers

in the Chevy Cruze died as a result of the accident. The driver of the Chevy Cruze and the driver

of the van suffered injuries.

        {¶3}     On December 8, 2016, the Lorain County Grand Jury returned a 13-count

indictment against Glaze. Glaze was charged with four counts of aggravated vehicular homicide,

one count of aggravated vehicular assault, one count of vehicular assault, one count of tampering
                                                2


with evidence, two counts of possession of drugs, one count of driving under suspension, two

counts of driving under the influence, and one count of possession of drug paraphernalia. On

February 17, 2017, the grand jury returned a supplemental indictment charging Glaze with two

additional counts of vehicular assault.    Thereafter, the grand jury again supplemented the

indictment with one count of aggravated vehicular assault as well as another count of vehicular

assault. Glaze pleaded not guilty to the charges at arraignment.

       {¶4}    The matter proceeded to a jury trial where Glaze was found guilty of all the

charges against him. After determining that a number of the counts were allied offenses, the trial

court imposed a total prison sentence of 14 years.

       {¶5}    On appeal, Glaze raises five assignments of error.

                                                II.

                                ASSIGNMENT OF ERROR I

       THE VERDICT IN THIS CASE IS AGAINST THE SUFFICIENCY OF THE
       EVIDENCE AND SHOULD BE REVERSED BECAUSE IT VIOLATES THE
       FIFTH, SIXTH, AND FOURTEENTH AMENDMENTS TO THE UNITED
       STATES CONSTITUTION, AND ARTICLE I, SECTION 10 OF THE
       CONSTITUTION OF THE STATE OF OHIO.

                                ASSIGNMENT OF ERROR II

       THE CONVICTIONS ARE AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE
       14TH AMENDMENT TO THE U.S. CONSTITUTION AND OF THE OHIO
       CONSTITUTION.

       {¶6}    In his first assignment of error, Glaze contends the State failed to present

sufficient evidence to sustain his convictions for aggravated vehicular homicide. In his second

assignment of error, Glaze contends that his convictions for aggravated vehicular homicide were

against the weight of the evidence. This Court disagrees with both assertions.
                                                   3


          {¶7}   Glaze was convicted of two counts of aggravated vehicular homicide in violation

of R.C. 2903.06(A)(1)(a), which states, “[n]o person, while operating or participating in the

operation of a motor vehicle, * * * shall cause the death of another * * * [a]s the proximate result

of committing a violation of [R.C. 4511.19(A)].” Glaze was also convicted of two counts of

aggravated vehicular homicide in violation of R.C. 2903.06(A)(2)(a), which provides that, “[n]o

person, while operating or participating in the operation of a motor vehicle, * * * shall cause the

death of another * * * [r]ecklessly[.]” Pursuant to R.C. 2901.22(C), a person acts “recklessly”

when “with heedless indifference to the consequences, the person disregards a substantial and

unjustifiable risk that the person’s conduct is likely to cause a certain result or is likely to be of a

certain nature.     A person is reckless with respect to circumstances when, with heedless

indifference to the consequences, the person disregards a substantial and unjustifiable risk that

such circumstances are likely to exist.”

                                        Sufficiency Challenge

          {¶8}   Glaze challenges his convictions for aggravated vehicular homicide to the extent

that the State failed to present sufficient evidence that he acted recklessly.1

          {¶9}   When reviewing the sufficiency of the evidence, this Court must review the

evidence in a light most favorable to the prosecution to determine whether the evidence before

the trial court was sufficient to sustain a conviction. State v. Jenks, 61 Ohio St. 3d 259, 279

(1991).

          An appellate court’s function when reviewing the sufficiency of the evidence to
          support a criminal conviction is to examine the evidence admitted at trial to
          determine whether such evidence, if believed, would convince the average mind
          of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is

1
  At sentencing, the trial court determined that Glaze’s convictions under R.C. 2903.06(A)(2)(a)
(counts four and five) merged with his convictions under R.C. 2903.06(A)(1)(a) (counts one and
two).
                                                  4


       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.

Id. at paragraph two of the syllabus.

       {¶10} At trial, the State presented evidence supporting the following narrative. On the

morning of July 2, 2016, Glaze was involved in a car accident at the intersection of State Route

113 and State Route 58 in Amherst Township. Glaze was driving a Chevy Suburban when he

drove into the back of a Chevy Cruze that was stopped at the intersection. The Chevy Cruze

contained three women. L.V. was driving the sedan while I.C. and M.M. were passengers. After

being struck from behind by the Suburban, the Chevy Cruze collided with a van driven by R.T.

I.C. and M.M. died as a result of the accident. L.V. and R.T. sustained injuries.

       {¶11} Ryon Berkel observed Glaze driving westbound on State Route 113 just prior to

the accident. As Berkel was preparing to exit his driveway, he saw Glaze approaching at a high

rate of speed.    Berkel testified that Glaze’s vehicle was “going left of center as it was

approaching me. That’s what made me hesitate.” Berkel further testified that in addition to

veering outside of his lane, Glaze was “hauling ass[,]” traveling at an estimated speed of 70-75

miles per hour on road with a speed limit of 55 miles per hour.2 Berkel observed that Glaze was

not in a normal driving position. Instead, Glaze had a “slouched look” and “was up on top of the

wheel.” Berkel saw “parts flying everywhere” when Glaze collided with another vehicle as he

entered the intersection of State Route 113 and State Route 58. Berkel could not recall seeing

the Suburban’s brake lights prior to the crash.




2
  Berkel testified that his ability to gauge a vehicle’s “rate of closure” was informed by his
experience as a Division III driver in the National Hot Rod Association, where he races quick
rod and super rod.
                                               5


       {¶12} Stephen Konkiel, who drives a truck for Hillandale Farms, was travelling

southbound of State Route 58 on the morning of the incident. At the time of the collision,

Konkiel was stopped at a red light as cars traveled from east to west on State Route 113.

Konkiel’s eyes were drawn to the van travelling westbound on State Route 113 that was stopped

in the left hand turn lane. Konkiel noticed the van, driven by R.T, because it had a “rainbow

flame” paint job. The Chevy Cruze, driven by L.V., was stopped behind the van. Out of the

corner of his eye, Konkiel saw Glaze’s Suburban coming at a very high rate of speed. The

Suburban crashed into the rear of L.V.’s car. Konkiel described the accident as a “violent

impact” that “sounded like an explosion going off.” The collision propelled the Chevy Cruze

into the van. Konkiel explained that the van ended up in the middle of the intersection while the

Suburban went through the intersection and off the road. R.T. saw the Suburban’s brake lights

come on after it came to a stop in a field, suggesting that the brakes were functional. Both

Konkiel and R.T. testified that they saw Glaze exit his Suburban after the accident and throw an

object into the bushes.

       {¶13} In recalling the incident, L.V. testified that she pulled into the left turn lane on

State Route 113 as she prepared to turn onto State Route 58. There was a red light and L.V.

came to a complete stop behind the van driven by R.T. L.V. did not remember the details of the

accident, only that she was laughing with her friends before she suddenly “saw black.” When

L.V. was taken to an ambulance at the scene, she observed the damage to the back end of her

vehicle and passed out.

       {¶14} First responders arrived on the scene immediately after the accident. Konkiel

notified Officer Matthew Gramlich that Glaze had thrown something into the bushes.

Thereafter, law enforcement discovered a pipe in that area that tested positive for cocaine.
                                               6


Officer Gramlich found an empty pill bottle with Glaze’s name on it in the grass near Glaze’s

vehicle. The prescription was for oxycodone. Upon approaching Glaze, Officer Gramlich

noticed that Glaze had constricted pupils. Testing on the pill bottle indicated that it contained

heroin residue. While Glaze was initially alert, he gradually became sluggish and started to “nod

off” while answering questions. A paramedic at the scene also noticed that Glaze’s pupils were

constricted and that his eyes did not respond to light or motion. Based on their observations of

Glaze, both Officer Gramlich and the paramedic suspected that Glaze was under the influence of

drugs.

         {¶15} Glaze was transported to the hospital where urine and blood samples were

collected. Dr. Gabrielle Morris, a neurological surgeon, examined Glaze in the emergency room.

Glaze’s urine tested positive for cocaine, opiates, and benzodiazepines. The blood tests were

negative for illegal substances. Dr. Morris concluded that Glaze had a “polypharmacy induced

altered mental state” based on the urine test results. While Dr. Morris did diagnose Glaze with a

concussion, she emphasized that, “in the setting of a positive tox screen and a negative CT

[scan,]” Glaze’s altered mental state could only have been caused by polypharmacy, not a

concussion. The State’s toxicology expert, Dr. John Wyman, testified that a euphoric high from

cocaine lasts for a relatively short period of time. The period of euphoria can be followed by a

period of dysphoria where the user experiences a crash, characterized by discomfort, fatigue, and

agitation. Dr. Wyman noted that the blood sample in this case was collected two and a half

hours after the accident. Dr. Wyman testified cocaine will only appear in the blood samples for a

short period of time before the body metabolizes the substance and turns it into benzoylecgonine,

which would appear in a urine sample for a longer period of time.
                                                  7


       {¶16} Lieutenant Robert Gable, who serves as a drug recognition expert for the Ohio

State Highway Patrol, evaluated Glaze at the hospital. Glaze told Lieutenant Gable that his

brakes failed as he approached the intersection. When Glaze struggled with certain field sobriety

tests,3 Lieutenant Gable inquired as to why Glaze might be giving signs of impairment. Glaze

indicated that he ingested Xanax and Lithium prior to going to bed at 1:30 am. Upon further

interrogation, Glaze “admitted that that morning, prior to the crash, he was arguing with his wife

and that he may have taken one oxycodone, one Xanax, and one Lithium around 6:30 in the

morning.”

       {¶17} The crux of Glaze’s argument on appeal is that the State failed to demonstrate that

he acted recklessly because there was no evidence that he was under the influence at the time of

the incident. Glaze emphasizes that while his blood test showed no signs of drugs, his urine

tested positive for cocaine. Glaze contends that “[i]t is clear that any ingested cocaine was

already through the blood, metabolized, and in the urine[,]” meaning that “[t]here [was] no

reckless conduct because there was no intoxication as the drug was in the metabolized waste

form.” Glaze further points to his own medical history, noting that he has dealt with syncope

and that he has a prescription to take opiates.

       {¶18} Glaze’s sufficiency challenge is without merit. We remain mindful that we must

construe the evidence in favor of the State when resolving a sufficiency challenge. Jenks, 61
Ohio St. 3d at 279. The State presented evidence that, at the time of the deadly collision, Glaze

was driving a Suburban at an excessive rate of speed and was weaving in and out of his lane.



3
  While Glaze performed well on the horizontal and vertical gaze nystagmus tests, Lieutenant
Gable had to continually remind Glaze to keep his eyes open during those tests. Glaze gave
clues of impairment on certain divided attention skills tests, including the walk-and-turn test and
the one-leg-stand test.
                                                8


There was further evidence that Glaze was slouched over the wheel as he sped toward the

intersection where, without braking, he plowed into a car stopped at the light and killed two

people. Upon exiting the vehicle, he attempted to discard a pipe with cocaine residue by

throwing it into some nearby bushes. Law enforcement also found a pill bottle containing heroin

residue near Glaze’s vehicle. Both law enforcement and emergency personnel were suspicious

that Glaze was under the influence. Glaze’s urine sample tested positive for a number of drugs,

including cocaine and opioids. Dr. Wyman testified that after experiencing a high, cocaine users

can experience a period of dysphoria that includes a number of negative physical symptoms.

Multiple witnesses observed Glaze in an altered mental state after the accident and Dr. Morris

testified that the altered mental state could not have been a result of a concussion, but instead

was the result of polypharmacy. The aforementioned evidence, when construed in the light most

favorable to the State, demonstrated that Glaze acted recklessly in causing the deaths of I.C. and

M.M.

       {¶19} The first assignment of error is overruled.

                                   Manifest Weight Challenge

       {¶20} Glaze’s manifest weight challenge also focuses on whether he acted recklessly.

Glaze renews his position that his “body had already metabolized the cocaine and the State’s

own expert testified that once the cocaine is metabolized, the high would be gone.” Glaze

further argues that he suffered a concussion during the crash, which could explain the symptoms

he displayed as well as his poor performance on field sobriety tests. Finally, Glaze emphasizes

that he suffers from a number of medical conditions, including syncopal episodes, which law

enforcement would not have been qualified to detect immediately following the accident.
                                                 9


       {¶21} A conviction that is supported by sufficient evidence may still be found to be

against the manifest weight of the evidence. State v. Thompkins, 78 Ohio St. 3d 380, 387 (1997);

Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 12.

       In determining whether a criminal conviction is against the manifest weight of the
       evidence, an appellate court must review the entire record, weigh the evidence
       and all reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986). “When a court of appeals reverses a

judgment of a trial court on the basis that the verdict is against the weight of the evidence, the

appellate court sits as a ‘thirteenth juror’ and disagrees with the fact[-]finder’s resolution of the

conflicting testimony.” Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42 (1982). An

appellate court should exercise the power to reverse a judgment as against the manifest weight of

the evidence only in exceptional cases. Otten at 340.

       {¶22} Glaze’s manifest weight challenge is without merit. Glaze correctly notes that the

State’s toxicology expert, Dr. Wyman, testified that once someone’s body metabolizes cocaine,

the euphoric high is gone. However, Dr. Wyman further testified that the period of euphoria can

be followed by a period of “dysphoria and depression[.]” Dr. Wyman indicated that based upon

his review of the reports in this matter, it appeared Glaze was behaving in a manner consistent

with opioid impairment after the crash. Moreover, while Glaze contends that his altered mental

state may have been due to a concussion, Dr. Morris concluded that his altered mental state was

due to polypharmacy. Dr. Morris specifically observed that while Glaze had a concussion, “[h]e

did not have any brain injury that required admission, observation, or any further care.” Though

Glaze further contends that law enforcement was not qualified to understand his various medical

ailments, including syncopal episodes, the State presented ample evidence, independent of the
                                                10


observations of law enforcement, that Glaze was impaired at the time of the accident. Under

these circumstances, we cannot say that this is the exceptional case where the jury clearly lost its

way.

                                            Conclusion

       {¶23} As Glaze’s convictions for aggravated vehicular homicide were supported by

sufficient evidence and were not against the weight of the evidence, Glaze’s first and second

assignments of error are overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED IN HOLDING THE STATE COULD PRESENT
       EXPERT TESTIMONY AT TRIAL OF THE DYSPHORIC AFFECTS OF
       COCAINE AS IT RELATES TO ACCIDENTS BECAUSE THE EVIDENCE IS
       UNRELIABLE.

       {¶24} In his third assignment of error, Glaze contends that the trial court erred in

permitting Dr. Wyman to testify because the State failed to demonstrate that his testimony

regarding the dysphoric effects of cocaine was reliable. Glaze maintains that the trial court’s

analysis fell short of the reliability standard set forth in Evid.R. 702(C) and Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). This Court disagrees.

       {¶25} This Court reviews the admission of expert testimony for an abuse of discretion.

Wade v. Mancuso, 9th Dist. Lorain No. 16CA010978, 2018-Ohio-1563, ¶ 37. An abuse of

discretion is more than an error of judgment; it means that the trial court was unreasonable,

arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶26} Evid.R. 702 states:

       A witness may testify as an expert if all of the following apply:

       (A) The witness’ testimony either relates to matters beyond the knowledge or
       experience possessed by lay persons or dispels a misconception common among
       lay persons;
                                                11


       (B) The witness is qualified as an expert by specialized knowledge, skill,
       experience, training, or education regarding the subject matter of the testimony;

       (C) The witness’ testimony is based on reliable scientific, technical, or other
       specialized information. To the extent that the testimony reports the result of a
       procedure, test, or experiment, the testimony is reliable only if all of the following
       apply:

       (1) The theory upon which the procedure, test, or experiment is based is
       objectively verifiable or is validly derived from widely accepted knowledge, facts,
       or principles;

       (2) The design of the procedure, test, or experiment reliably implements the
       theory;

       (3) The particular procedure, test, or experiment was conducted in a way that will
       yield an accurate result.

       {¶27} “In evaluating the reliability of scientific evidence, several factors are to be

considered:   (1) whether the theory or technique has been tested, (2) whether it has been

subjected to peer review, (3) whether there is a known or potential rate of error, and (4) whether

the methodology has gained general acceptance.”          State v. Schmidt, 9th Dist. Lorain No.

13CA010499, 2015-Ohio-146, ¶ 9, quoting Miller v. Bike Athletic Co., 80 Ohio St. 3d 607, 611

(1998), citing Daubert at 593-594. “A trial court’s role in determining whether an expert’s

testimony is admissible under Evid.R. 702(C) focuses on whether the opinion is based upon

scientifically valid principles, not whether the expert’s conclusions are correct or whether the

testimony satisfies the proponent’s burden of proof at trial.” Miller at paragraph one of the

syllabus.

       {¶28} After the State gave notice of its intent to call Dr. Wyman as an expert witness,

Glaze filed a request for a Daubert hearing to establish the reliability of Dr. Wyman’s testimony.

The matter proceeded to a hearing.

       {¶29} At the outset of the hearing, the trial court noted that the scope would be “the

limited issue of dysphoria with cocaine.” Dr. Wyman testified that he has a doctoral degree in
                                                  12


toxicology and comparative pharmacology as well as a bachelor’s and master’s degrees in

microbiology. Dr. Wyman is also board certified in general toxicology and forensic toxicology.

With respect to this case, Dr. Wyman prepared a report after reviewing the State Highway

Patrol’s lab report, crash report, and investigative report, as well as the report from the drug

recognition expert. Dr. Wyman also reviewed witness statements and Glaze’s hospital records.

Dr. Wyman acknowledged that he had to prepare an amended report, or a second report, due to

the fact that he mistook the urine test results for the blood test results and initially concluded that

Glaze must have been “repeatedly dosing[,]” or binging, on cocaine. Upon recognizing the

issue, Dr. Wyman prepared a corrected report.

       {¶30} In addition to opining that Glaze was under the influence of opioids at the time he

was driving, Dr. Wyman inferred that Glaze may have been experiencing dysphoria related to his

cocaine use. This inference was based on the fact that while there was evidence that Glaze had

used cocaine, the cocaine was no longer present in Glaze’s blood. Dr. Wyman explained that

“when you’ve used cocaine, initially you have euphoria, but after it’s metabolized it reverts to a

state of dysphoria.” In elaborating, Dr. Wyman explained that, as a central nervous system

stimulant, cocaine causes neurotransmitters to be released into the body resulting in effects that

last for a relatively brief period of time. When the body metabolizes the cocaine and it leaves the

blood, the user will experience dysphoria, or a “crash[.]” In a state of dysphoria, the user is

“extremely uncomfortable[]” and can experience fatigue, drowsiness, paranoia, and anxiousness.

Based on the reports he reviewed, Dr. Wyman concluded that Glaze may have been suffering

from dysphoria associated with cocaine use and that Glaze was likely impaired at the time of the

accident due to opioid exposure.
                                                13


       {¶31} Dr. Wyman explained that toxicologists are aware of the notion of dysphoria

associated with cocaine and that it has been the subject of scientifically peer-reviewed articles.

In the middle of the hearing, the trial court inquired as to whether Dr. Wyman would be

testifying with respect to the results of tests he conducted in specific regard to Glaze. The State

indicated that Dr. Wyman did not perform any tests and that other witnesses would be testifying

regarding the results of toxicology tests. The State indicated that Dr. Wyman’s testimony would

serve solely to educate the jury regarding the dysphoric effects of cocaine. Dr. Wyman testified

that his understanding of dysphoria as a result of cocaine elimination stemmed from his

education, experience, and training, as well as scientific literature. Dr. Wyman referenced an

article written by Daniel Isenschmid, Ph.D., that detailed the negative effects of dysphoria and

how it can lead to impaired driving. Dr. Wyman noted that Isenschmid’s article referenced other

scientific papers on the subject and was published in the Forensic Science Review, a highly

regarded toxicology journal. Dr. Wyman further testified that he was not aware of any criticisms

or addendums to the article’s findings in the years that followed its publication in 2002.

       {¶32} Following the hearing, the trial court issued a journal entry noting that the

stipulated purpose of the hearing was to determine if Dr. Wyman’s testimony regarding the

dysphoric effects of cocaine was reliable.       The trial court ultimately concluded that the

“dysphoria associated with cocaine use is well known and accepted in the scientific community”

and that Dr. Wyman’s testimony was based on reliable scientific, technical, and specialized

information.

       {¶33} On appeal, Glaze contends that the trial court’s analysis failed to meet the

reliability standard set forth in Daubert and Evid.R. 702(C) and, instead, appeared to be rooted in

the lesser “general accepted” standard set forth in Frye v. United States, 293 F. 1013
                                                 14


(D.C.Cir.1923). Glaze emphasizes that Dr. Wyman never conducted any tests himself and never

examined Glaze.     Glaze further argues that the reliability of Dr. Wyman’s testimony was

undermined when he had to prepare a second report because his first report was based on a

mistaken understanding of the blood and urine test results.

       {¶34} To the extent that Glaze contends that the trial court disregarded the Daubert

standards, “the test of scientific reliability is a flexible one, and the factors outlined in Daubert

‘neither necessarily nor exclusively app[ly] to all experts or in every case.’” State v. Jackson, 9th

Dist. Summit Nos. 27132, 27200, 27133, 27158, 2015-Ohio-5246, ¶ 74, quoting Kumho Tire

Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999). A trial court has “considerable leeway” in

determining how to evaluate the reliability of an expert’s testimony. Jackson at ¶ 74, quoting

Kumho Tire Co., Ltd. at 152.

       {¶35} In this case, the trial court pressed the State on the requirements of Evid.R. 702

and participated in the examination of Dr. Wyman. The State acknowledged that Dr. Wyman did

not perform any testing on Glaze and that his testimony would be limited to the dysphoric effects

of cocaine. Dr. Wyman testified that in addition to his training and education, his opinion

regarding the dysphoric effects of cocaine was based on scientific literature that had been peer

reviewed. Dr. Wyman further testified that he was not aware that any findings in the Isenschmid

article had been disputed in the years since its publication. Moreover, though Glaze notes that it

was necessary for Dr. Wyman to prepare a second report, Dr. Wyman acknowledged the mistake

in his initial report and noted that his testimony with respect to Glaze would be predicated on the

corrected report. Under these circumstances, Glaze cannot prevail on his argument that the State

failed to demonstrate that Dr. Wyman’s testimony was reliable.

       {¶36} The third assignment of error is overruled.
                                                15


                                ASSIGNMENT OF ERROR IV

       THE COURT ABUSED ITS DISCRETION BY SENTENCING APPELLANT
       TO TWO CONSECUTIVE SENTENCES IN VIOLATION OF R.C. 2929.14.

       {¶37} In his fourth assignment of error, Glaze contends that the trial court abused its

discretion in sentencing him to consecutive sentences. This Court disagrees.

       {¶38} Glaze’s argument focuses on the first three counts in the indictment. With respect

to count one, Glaze was convicted of aggravated vehicular homicide in relation to the death of

M.M. and sentenced to a mandatory term of six years in prison. As to count two, Glaze was

convicted of aggravated vehicular homicide in relation to the death of I.C. and sentenced to a

mandatory term of six years in prison.       In regard to count three, Glaze was convicted of

aggravated vehicular assault in relation to L.V. and sentenced to a mandatory term of two years

in prison. The trial court ordered that the sentences for count one, count two, and count three

were to be served consecutively for a total prison sentence of 14 years.

       {¶39} R.C. 2929.14(C)(4) provides that “[i]f multiple prison terms are imposed on an

offender for convictions of multiple offenses, the court may require the offender to serve the

prison terms consecutively if the court finds that the consecutive service is necessary to protect

the public from future crime or to punish the offender and that consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the offender poses

to the public[.]” The court must also find “any” of the following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed pursuant
       to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-
       release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or more
       courses of conduct, and the harm caused by two or more of the multiple offenses
       so committed was so great or unusual that no single prison term for any of the
                                                16


       offenses committed as part of any of the courses of conduct adequately reflects
       the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the offender.

R.C. 2929.14(C)(4)(a)-(c)

       {¶40} The Supreme Court of Ohio in State v. Bonnell held that, “[i]n order to impose

consecutive terms of imprisonment, a trial court is required to make the findings mandated by

R.C. 2929.14(C)(4) at the sentencing hearing and incorporate its findings into its sentencing

entry, but it has no obligation to state reasons to support its findings.” Bonnell, 140 Ohio St. 3d
209, 2014-Ohio-3177, at syllabus.

       {¶41} Glaze does not dispute that the trial court made a finding under R.C.

2929.14(C)(4)(b) in support of its decision to impose consecutive sentences. Instead, Glaze

contends that his conduct was not more egregious, and thus did not warrant consecutive

sentences, simply because there were multiple passengers in the Chevy Cruze that he struck.

Glaze maintains that if there had only been one occupant of the Chevy Cruze, “[his] behavior

would be the same but he would have only had one sentence.”

       {¶42} “As long as the reviewing court can discern that the trial court engaged in the

correct analysis and can determine that the record contains evidence to support the findings,

consecutive sentences should be upheld.” State v. Kilmire, 9th Dist. Summit Nos. 27319, 27320,

2015-Ohio-665, ¶ 16, quoting Bonnell at ¶ 29.

       {¶43} Given the record before us, we can only conclude that Glaze’s argument is

without merit. “When imposing consecutive sentences, a trial court must state the required

findings as part of the sentencing hearing[; h]owever, a word-for-word recitation of the language

of the statute is not required[.]” Id. Here, the trial court made findings pursuant to R.C.
                                                17


2929.14(C)(4)(b) at the sentencing hearing in support of its decision to impose consecutive

sentences. The trial court further incorporated these findings into its sentencing entry. While

Glaze maintains that his sentence would have been different if L.V. had not had passengers in

her vehicle on the date of the incident, the unfortunate facts of this case are that Glaze’s conduct

resulted in two people losing their lives and a third person suffering serious injuries. Glaze has

not pointed this Court to any authority indicating that a trial court errs by imposing consecutive

sentences when a defendant causes a collision that injures or kills multiple passengers in the

same vehicle. This Court’s own research reveals otherwise. See, e.g., State v. Lambert, 2d Dist.

Champaign No. 2018-CA-28, 2019-Ohio-2837, ¶ 34; State v. Owens, 6th Dist. Lucas No. L-15-

1215, 2016-Ohio-3092, ¶ 34; State v. Long, 12th Dist. Fayette No. CA2000-09-022, 2001 WL
433371, *2-3 (Apr. 30, 2001). Under these circumstances, the record supports the trial court’s

decision to impose consecutive sentences.

       {¶44} The fourth assignment of error is overruled.

                                 ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED BY IMPOSING, CONTRARY TO LAW AND
       THE CONSTITUTIONAL PROHIBITIONS AGAINST CRUEL AND
       UNUSUAL PUNISHMENTS, WHICH ARE DISPROPORTIONATE WITH
       THE SENTENCES IMPOSED ON SIMILAR DEFENDANTS.

       {¶45} In his fifth assignment of error, Glaze contends that the length of his sentence

constituted cruel and unusual punishment in violation of the Eighth Amendment. Glaze points to

two other defendants who were recently sentenced for aggravated vehicle homicide in the Lorain

County Court of Common Pleas and maintains that the sentence he received was grossly

disproportionate to the sentences handed down in those cases. This Court disagrees.

       {¶46} The Supreme Court of Ohio has held that, “[a]s a general rule, a sentence that

falls within the terms of a valid statute cannot amount to cruel and unusual punishment.”
                                                18


McDougle v. Maxwell, 1 Ohio St. 2d 68, 69 (1964). Here, Glaze has neither demonstrated that

any of his individual sentences fell outside the accepted statutory range, nor has he shown that

the trial court failed to comply with statutory provisions in ordering those sentences be served

consecutively.    Moreover, a review of the record reveals that Glaze did not raise the

constitutionality issue and present comparators below. Accordingly, he has forfeited the issue on

appeal. See generally State v. White, 9th Dist. Lorain No. 94CA005936, 1995 WL 338423, *5

(June 7, 1995). It follows that Glaze’s final assignment of error is overruled.

                                                III.

       {¶47} Glaze’s assignments of error are overruled.       The judgment of the Lorain County

Court of Common Pleas is affirmed.

                                                                                  Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                        19


Costs taxed to Appellant.




                                             DONNA J. CARR
                                             FOR THE COURT



HENSAL, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

GIOVANNA V. BREMKE, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and LINDSEY C. POPROCKI, Assistant Prosecuting
Attorney, for Appellee.